Citation Nr: 0612659	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  04-37 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for pes cavus of the 
right foot, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for impairment of the 
left knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative arthritis of the left knee.


REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to May 
1979, and from August 1981 to November 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Regional 
Office (RO) that denied the veteran's claims for an increased 
rating for pes cavus of the right foot and for left knee 
impairment.  The veteran submitted a notice of disagreement 
with this determination.  By rating action dated in August 
2004, the RO assigned a separate 10 percent evaluation for 
degenerative arthritis of the left knee, effective February 
2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Following certification of the appeal to the Board, the 
veteran submitted a statement from a private physician in 
February 2006.  This letter addresses the disabilities on 
appeal.  The letter was sent directly to the Board, and the 
RO did not have the opportunity to consider it.  In March 
2006, the Board sent a letter to the veteran asking him 
whether he wanted to waive his right to have his physician's 
statement considered by the RO.  The veteran indicated in 
April 2006 that he wanted the RO to consider the new 
evidence.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

This law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, including which 
evidence, if any, the appellant is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish the effective date for the disabilities on appeal.  
As this question is involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that an effective date for the award of benefits will be 
assigned if the claim for an increased rating is granted, and 
also includes an explanation as to the type of evidence that 
is needed to establish an effective date.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), 
consistent with Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), to include an 
explanation as to the information or 
evidence needed to establish an effective 
date for the benefits sought on appeal.

2.  Thereafter, the RO should review the 
evidence of record, to include the 
additional evidence received of record 
following issuance of a supplemental 
statement of the case in February 2005, 
and determine whether the veteran's claim 
may now be granted.  If not, he should be 
furnished an appropriate supplemental 
statement of the case, and the case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

